Citation Nr: 1242306	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-06 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for lumbosacral tri-level disc derangement, currently rated as 20 percent disabling. 

2. Entitlement to a separate rating for neurological manifestations of the service-connected lumbar spine disability.

3. Entitlement to a compensable rating for chronic rhinitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to April 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2011 the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

In October 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), also sitting at the RO.  A transcript of this hearing is associated with the claims file. 

Neurological manifestations of spine disabilities are to be rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.  In the June 2011 remand, the Board asked that any such manifestations be identified upon VA examination.  Such manifestations were discussed, but the Board determines that a remand is necessary with regard to that question.  Therefore, the Board has added the issue of entitlement to a separate rating for neurological manifestations of the service-connected low back disorder as a separate issue on the title page.  It is addressed in the REMAND portion of the decision below and is remanded to the RO, via the Appeals Management Center in Washington, DC.






FINDINGS OF FACT

1. The Veteran's service-connected lumbosacral tri-level disc derangement is manifested by forward flexion to no less than 60 degrees with pain and no incapacitating episodes.

2. The Veteran's service-connected chronic rhinitis manifests in obstruction of the nasal passage of no more than 30 percent on the left side and 20 percent on the right side without nasal polyps.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for service-connected lumbosacral tri-level disc derangement have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Code 5242 (2012).

2. The criteria for a compensable rating for service-connected chronic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 4.97, Diagnostic Code 6522 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in June 2011.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to schedule additional VA examinations for the claims on appeal.  A review of the post-remand record shows that VA examinations of both the Veteran's service-connected lumbar spine disability and his service-connected chronic rhinitis occurred in July 2011.  Additionally, the reports supplied by the VA examiners addressed the findings specifically requested by the Board in the remand.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the June 2011 remand, and that the Board may now proceed with adjudication of the claims, at least for the low back and chronic rhinitis disabilities.  The issue of a separate rating for neurological manifestations of the low back disability is remanded and addressed in the remand section of this decision.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA requires that VA inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in October 2006, prior to the initial unfavorable AOJ decision issued in February 2007.  

The pre-adjudicatory VCAA notice informed the Veteran that he must show that his service-connected disabilities had increased in severity, of how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  Additionally, this letter advised the Veteran of how to substantiate disability ratings and effective dates.  Therefore, the Board determines that the Veteran received all necessary VCAA notice prior to the initial adjudication of the claims. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board and DRO hearing, the hearing officer noted that the Veteran he needed to provide evidence of the current nature and severity of his service-connected disabilities in order to substantiate his claims.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative, VLJ, and DRO asked questions to ascertain the current symptomatology of the Veteran's service-connected lumbar spine and chronic rhinitis disabilities and its severity.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  In fact, at the October 2010 Board hearing, the Veteran testified that he had not received treatment since November 2008, the date of the last VA treatment record in the file.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the VLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private medical records, and the reports of November 2006 and July 2011 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.  

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  The Board observes that the November 2006 VA examiner did not review the claims file, but finds that the lack of a claims file alone does not render that examination inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In rating claims, it is primarily the symptomatology present at the examination that is most probative to the claim.  As nothing suggests that the lack of a claims file resulted in the examiner documenting findings inconsistent with or less severe than otherwise outlined in the claims file, the Board does not find the November 2006 VA examination to be adequate.  Therefore, the Board finds the VA examination reports in this case are adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are relevant for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Lumbar spine disability

The Veteran's service-connected lumbosacral tri-level disc derangement is currently assigned a 20 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).  The Veteran contends that his functional impairment is greater than contemplated by the assigned rating and that a higher rating is warranted.

As relevant to the lumbar spine, under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

The Board observes that the July 2011 VA examiner diagnosed degenerative disc disease.  Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Relevant evidence for this time period includes the reports of November 2006 and July 2011 VA examinations and VA treatment records through November 2008.  The Veteran denied treatment beyond November 2008 at his October 2010 hearing.

VA treatment records reveal complaints of chronic low back pain.  At the November 2006 VA examination, the examiner documented subjective complaints of pain in the lower back all of the time and without radiation.  Gait was normal, and the Veteran ambulated without assistive devices.  The clinical examination revealed mild spasm and tenderness in the lumbar area.  Range of motion was forward flexion to 75 degrees, extension to 10 degrees, bilateral flexion to 25 degrees, and bilateral rotation was to 20 degrees.  The Board notes that the examination report indicates that pain began at 750, 100, 50, and 200 degrees, respectively, for each of those movements.  The Board recognizes that these measurements are not within the realm of possibility for the spine; however, the examiner explicitly stated that the Veteran complained of pain at the maximum of his movements during testing.  The examiner also stated that there was no additional loss of range of motion due to pain, weakness, fatigue, or lack of endurance following repetitive use.  The examiner stated that there were no incapacitating episodes as prescribed by a physician during the previous 12 months.  

The July 2011 VA examiner documented subjective complaints of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.  Objectively, the examiner found pain with motion, tenderness, and weakness.  Range of motion was forward flexion to 60 degrees, extension to 10 degrees, left and right lateral flexion to 20 degrees, and left and right rotation to 15 degrees.  Gait was normal.  There was no ankylosis of the spine.  Muscle tone and power were within normal limits bilaterally, and there was no muscle atrophy.  

In light of the above, the Board determines that a rating in excess of 20 percent for the service-connected lumbosacral spine disability is not warranted.  A rating in excess of 20 percent requires forward flexion to no more than 30 degrees or ankylosis of the spine.  Ankylosis was explicitly denied upon VA examination.  The Veteran responded to a question about incapacitating episodes at his DRO hearing that he had 10 to 15 days that his back would go out and he would need to go home to do therapy; however, the record does not establish that the Veteran has experienced physician-prescribed bed rest during the appeal period.  Therefore, a rating under the Formula for Rating IVDS is not indicated.  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted for service-connected lumbosacral tri-level disc derangement.  

The Board has also considered the doctrine of reasonable doubt.  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Chronic rhinitis

The Veteran's service-connected chronic rhinitis is evaluated as 0 percent disabling, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522 (2012).  The Veteran contends that his symptoms, including difficulty breathing, are of a severity to warrant a compensable rating.

Diagnostic Code 6522 allows for 10 percent rating for greater than 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage and without polyps.  A 30 percent rating is assigned for when polyps are present.

VA treatment records from during the appeal period do not establish that the Veteran received treatment for his service-connected chronic rhinitis.  VA treatment notes documenting review of systems show that the Veteran denied problems with the eyes, ears, nose, and throat.  

At the November 2006 VA examination, the examiner documented subjective complaints of a runny nose and cold-like symptoms about once every three months.  The Veteran denied specific allergies, using medication, and incapacitating episodes.  Examination of the nose revealed a healed scar that the Veteran said was from an old fight.  Air flow was reduced by about 10 percent.  There was no nasal or post-nasal discharge, crusting, or sinus tenderness.  

In July 2011, rhinitis symptoms included nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing.  There were no current sinus symptoms.  The Veteran reported difficulty breathing between April and October, and less so at other times.  The clinical examination revealed 30 percent nasal obstruction on the left and 20 percent nasal obstruction on the right.  No polyps were present. 

Based on the above subjective complains and objective findings, the Board determines that a compensable rating for service-connected chronic rhinitis is not warranted.  The competent medical evidence does not establish that the Veteran has nasal polyps or that his nasal obstruction exceeds 50 percent.  The Board observes that the July 2011 VA examination was conducted during a time of year during which he has testified his symptoms are at their worst.  The Board acknowledges the Veteran's assertions as to the severity of his symptoms of chronic rhinitis.  The Veteran is competent to describe his symptomatology with respect to his service-connected chronic rhinitis, such as shortness of breath.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the degree of nasal obstruction and the presence of polyps can only be determined by someone with knowledge of the structure of the nose, and the equipment and ability  to adequately examine and assess the inside of the nasal passages.  Despite the Veteran's assertions, the clinical findings as to his nasal passages do not support the claim of increased disability.  A compensable rating for service-connected chronic rhinitis is denied.

Extra-schedular rating and TDIU

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2012). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  Service-connected lumbosacral tri-level disc derangement is evaluated under the General Formula for Rating the Spine, and service-connected chronic rhinitis is evaluated as allergic or vasomotor rhinitis, both of which criteria the Board has found to specifically contemplate the level of occupational and social impairment caused by these disabilities.  38 C.F.R. § 4.71a, General Formula for Rating the Spine, §4.79, Diagnostic Code 6522.  The Veteran's service-connected lumbar spine is manifested by forward flexion to no less than 60 degrees with pain and service-connected chronic rhinitis is productive of blockage of the nasal passages to no more than 30 percent without nasal polyps present.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by the 20 percent rating for the spine disability and noncompensable rating for chronic rhinitis as assigned by the RO.  Evaluations in excess of those assigned are provided for certain manifestations of these disabilities, namely forward flexion to less than 60 degrees or ankylosis and nasal obstruction of greater than 50 percent and nasal polyps.  However, as noted above, the evidence demonstrates that those manifestations are not present in this case.  The criteria for the ratings assigned by the RO reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extra-schedular consideration is not required.  See 38 C.F.R. § 4.71a, General Formula for Rating the Spine, §4.79, Diagnostic Code 6522; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran filed a claim for TDIU that was denied in a January 2009 rating decision.  He did not appeal this decision to the Board.  Further, the record shows that he is gainfully employed.  While the Veteran's service-connected disability has an impact on his work day, nothing suggests that he is unable to perform his duties.  Therefore, further contemplation of TDIU in this case is not necessary.


ORDER

Entitlement to a rating in excess of 20 percent for service-connected lumbosacral tri-level disc derangement is denied.

Entitlement to a compensable rating for service-connected chronic rhinitis is denied.  


REMAND

The Veteran contends that he suffers pain in his left hip and leg that radiates from his low back.  The November 2006 VA examiner stated that there were no focal sensory or motor neurological findings, no weakness, and no atrophy.  Pain radiating down in to the left leg is noted in subsequent VA treatment records.  The July 2011 VA examiner documented the Veteran's complaints of radiculopathy in the left lower extremity and opined that it is at least as likely as not secondary to the service-connected lumbosacral spine disability.  However, the examiner did not provide a rationale for this opinion.  Further, the Board requires clarification of whether the radicular pain is the result of a neurological manifestation of the low back disability or the result of some other mechanism.  Finally, if the Veteran does have a neurological manifestation of his service-connected low back disability, the nature and severity of that disorder must be ascertained.  
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA neurological examination to determine the existence and etiology of any neurological manifestation of his service-connected lumbar spine disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies required to objectively document neurologic manifestations of the Veteran's low back disability must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

Upon review of the claims file and examination of the Veteran, the examiner should address the following:

a. Identify any neurological manifestations that are at least as likely as not (50 percent or greater probability) a result of the Veteran's service-connected lumbar spine disability, including manifestations that are wholly sensory in nature.  The nature of the disorder, e.g., neuralgia, neuritis, incomplete or complete paralysis, etc. must be stated, and the affected nerve or nerves identified.  

The examiner must specifically address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's complaints of radicular pain in the left lower extremity result from a neurological disorder associated with the service-connected low back disability.  If not, the examiner should identify the cause of the radicular pain.

b. Is the severity of the Veteran's limitation of function due to any identified neurological disorder best described as mild, moderate, moderately severe, or severe?  

The examiner should indicate whether the symptoms are wholly sensory in nature or if they cause motor impairment and/or muscle atrophy.  Strength and reflex testing should be performed and documented.

A complete rationale must be provided for any opinion stated, citing to claims file documents and/or clinical findings as appropriate.

2. Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

3. Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After providing the Veteran and his representative an opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


